

116 S214 IS: To provide for the compensation of Federal and other government employees affected by the current lapse in appropriations.
U.S. Senate
2019-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 214IN THE SENATE OF THE UNITED STATESJanuary 24, 2019Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on AppropriationsA BILLTo provide for the compensation of Federal and other  government employees affected
			 by the current lapse in appropriations.
	
		1.Compensation for Federal and other government employees affected by the lapse in
			 appropriations
 (a)DefinitionsIn this section— (1)the term agency means each establishment in the Federal Government;
 (2)the term covered lapse in appropriations means the lapse in appropriations that began on or about December 22, 2018; (3)the term District of Columbia public employer means—
 (A)the District of Columbia Courts; (B)the Public Defender Service for the District of Columbia; or
 (C)the District of Columbia government; and (4)the term excepted employee means an excepted employee or an employee performing emergency work, as such terms are defined by the Office of Personnel Management or the appropriate District of Columbia public employer, as applicable.
 (b)PayDuring the period of the covered lapse in appropriations, the head of each agency or District of Columbia public employer that is subject to the covered lapse in appropriations shall compensate, at the employee's standard rate of compensation—
 (1)each employee of the agency or of a District of Columbia public employer who was furloughed as a result of the covered lapse in appropriations; and
 (2)each excepted employee who is required to perform work during the covered lapse in appropriations.
				(c)Funding
 (1)In generalThere are appropriated for the fiscal year ending September 30, 2019, out of any money in the Treasury not otherwise appropriated, to the head of each agency or District of Columbia public employer that is subject to the covered lapse in appropriations such sums as are necessary to carry out this section.
 (2)Charging to full-year appropriationsExpenditures made pursuant to this Act shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law.
 (3)Interaction with other lawFor purposes of section 1341(c) of title 31, United States Code, the appropriations provided under paragraph (1) shall constitute an end of the covered lapse in appropriations.